                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                     ROCK HILL DIVISION

Robert Louis Garrett, Jr.,                    )   Case No. 0:18-cv-1309-CMC-PJG
                                              )
                       Plaintiff,             )
       v.                                     )
                                              )
Franklin Richardson; Rogers; and McBride,     )
                                              )
                      Defendants.             )
___________________________________           )
Robert Louis Garrett, Jr.,                    )   Case No. 0:18-cv-1416-CMC-PJG
                                              )
                       Plaintiff,             )
       v.                                     )
                                              )
Chad Binkley; Unknown Officers,               )
                                              )
                      Defendants.             )
___________________________________           )
Robert Louis Garrett, Jr.,                    )   Case No. 0:18-cv-1417-CMC-PJG
                                              )
                       Plaintiff,             )
       v.                                     )
                                              )
Randall Fowler, Jr; Lasley; Williams;         )
DeGeorgis; Wantonta Golden; Jeff Bilyeu;      )
R. Blackburn; Kenneth Myers; James            )
Jennings; Nathan Rice,                        )
                      Defendants.             )
___________________________________           )
Robert Louis Garrett, Jr.,                    )   Case No. 0:18-cv-1418-CMC-PJG
                                              )
                       Plaintiff,             )
       v.                                     )
                                              )
Aull; Beckett, Jr.; T. Esterline; and James   )
Parrish,                                      )
                                              )
                  Defendants.                 )
___________________________________           )
                                              Order

       This matter is before the court on Plaintiff’s third motion for extension of time to file

objections to the Report and Recommendation (ECF No. 114) recommending Plaintiff’s motion

for preliminary injunction be denied. ECF No. 138. Plaintiff requests a third fourteen to twenty-

one day extension in which to file his objections.1

       Plaintiff’s motion for extension is granted, and he shall have until March 15, 2019 to file

his objections to the Report. Plaintiff is hereby given notice the court cannot hold this motion and

case open indefinitely, and will be unable to grant further extensions beyond March 15, 2019.

               IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
February 12, 2019




1
 Plaintiff has also filed requests for extensions in his other cases. See Case No. 18-1416, ECF
No. 74; Case No. 18-1417, ECF No. 117; and Case No. 18-1418, ECF No. 83. These motions are
granted by this Order and deadlines to file objections extended to March 15, 2019, as well.
                                                 2
